Citation Nr: 0011645	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen the claim for service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether the veteran has submitted new and material 
evidence to reopen the  claim for service connection for 
borderline personality disorder.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
March to August 1986, and served on active duty from January 
1988 to February 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Columbia, 
South Carolina Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen the veteran's claims for 
service connection for PTSD and borderline personality and 
continued the 10 percent evaluation for hypertension.  The 
reasons and bases provided in a November 1998 supplemental 
statement of the case as to the denial of service connection 
for PTSD indicate that the RO reopened the veteran's claim 
for service connection for PTSD.  However, a rating decision 
stating such is not of record.  The United States Court of 
Veterans Appeals (Court) has held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  

The veteran and her representative appeared at a hearing 
before a hearing office at the RO in February 1999.

The Board notes that in the VA Form 9, dated in October 1998, 
the veteran appears to raise the issue of service connection 
for dysthymic disorder.  However, the RO has not addressed 
this issue.  The Court has noted that 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should address the veteran's claim for service 
connection for dysthymic disorder.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in 
unappealed rating decision in June 1996.

2.  The additional evidence submitted since the June 1996 
rating decision is new, relevant, and directly relates to the 
issue at hand.

3.  The claim for service connection for PTSD is plausible.

4.  Service connection for a personality disorder was denied 
in an unappealed March 1993 rating decision.

5.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a personality disorder.

6.  The evidence submitted in support of the veteran's 
petition to reopen her claim for service connection for a 
personality disorder is cumulative.


CONCLUSIONS OF LAW

1.  The additional evidence received since the June 1996 
rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for PTSD.  
38 U.S.C.A. §§  5107, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The March 1993 decision denying service connection for a 
personality disorder is final. 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a personality disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that when determining whether the evidence is new and 
material, the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999), citing Elkins v. West, 12 Vet. App. 
209 (1999).

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38
C.F.R. § 3.303(d).

I.  PTSD

Service connection for PTSD was previously denied in a June 
1996 rating decision.  The veteran did not appeal this 
decision and it became final.  The evidence considered at the 
time of the June 1996 decision included the veteran's claim 
for service connection, service medical records, and VA 
medical records.  In the June 1996 rating decision, the RO 
denied service connection for PTSD on the basis that there 
was no confirmed diagnosis of record which would permit a 
finding of service connection and there was no credible 
evidence of the occurrence of a claimed inservice stressor.  
The veteran did not appeal this decision.

VA medical records dated from late June 1996 to February 1998 
show diagnoses of PTSD secondary to assault.  The veteran has 
stated that she was sexually harassed during service by her 
superior officer.  The Board notes that VA Adjudication 
Manual M21-1 (M21-1) , Part III, 5.14(c) (February 20, 1996) 
provides that personal assault, to include rape, is an event 
of human design that threatens or inflicts harm, and VA 
recognizes that it is possible that a person could develop 
PTSD as a result of this type of stressful experience. 

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).   See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  When the case was previously denied, 
there was no confirmed diagnosis of PTSD of record.  Now, the 
record contains several diagnoses of PTSD secondary to 
assault.  The Board has been presented with competent 
evidence of a diagnosis of PTSD.  This evidence meets the 
definition of new and material evidence and must be 
considered to fairly decide the claim, thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991).  Further, in view 
of the fact that the veteran's assertions as to the alleged 
stressor are presumed credible at this point, the claim is 
also found to be well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

II.  Personality disorder

A personality disorder is not a disease or injury for 
compensation purposes.  38 C.F.R. § 3.303(c) (1999).  The 
Court has reiterated that personality disorders are not 
disabilities for which service connection may be granted.  
Beno v. Principi, 3 Vet. App. 439, 441 (1992).

The RO denied service connection for a personality disorder 
in March 1993.  At that time, the evidence included the 
veteran's claim, service medical records, the veteran's 
statements, and VA medical evidence.  Service medical records 
show that in December 1988 during service, the veteran was 
hospitalized and that the diagnoses included borderline 
personality disorder.  A February 1993 VA psychiatric 
examination revealed no psychiatric diagnosis.  

At the time of the March 1993 RO decision, there was evidence 
of a diagnosis of borderline personality disorder and the 
veteran asserted that it developed during service.  However, 
the RO stated that a personality disorder is determined to be 
a congenital or developmental disorder for which service 
connection is not established.   The veteran did not appeal 
this decision, and thus this decision is final. 

Evidence submitted since the March 1993 decision includes VA 
medical records and the veteran's statements and testimony.  
VA medical records from July 1995 to August 1998 show 
continued diagnoses of borderline personality disorder.  
    
The Board finds that the veteran's statements and testimony 
and the VA medical records are all cumulative of that which 
was before the RO at the time of the March 1993 RO decision.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  None of the 
evidence submitted since the March 1993 denial is so 
significant that it must be considered in order to fairly 
decides the merits of the claim.  At the time of the March 
1993 decision, the records established that the veteran had a 
diagnosis of borderline personality disorder during service.  
The evidence of record currently show diagnoses of a 
borderline personality disorder.  Accordingly, the Board 
concludes that the veteran has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a borderline personality disorder.


ORDER

The veteran's claim for service connection for PTSD is 
reopened.  The veteran's petition to reopen her claim for 
service connection for borderline personality disorder is 
denied.  


REMAND

It is contended by and on behalf of the veteran that she 
should be service connected for PTSD.  Specifically, the 
veteran maintains that she was the victim of a sexual 
harassment by a superior officer during service.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999).  Regarding 
non-combat stressors, the Court has held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor; nor can credible supporting 
evidence of the actual occurrence of an in-service stressor 
consist solely of after-the-fact medical nexus evidence.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996); and Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Moreover, the VA recognizes that it is possible 
that a person could develop PTSD as a result of this type of 
stressful experience.  The VA Adjudication Manual M21-1 (M21-
1) , Part III, 5.14(c) (February 20, 1996) provides that 
personal assault, to include rape, is an event of human 
design that threatens or inflicts harm and that veterans 
claiming service connection for disability due to an in-
service personal assault face unique problems documenting 
their claims.  Because assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to provide evidence to support the occurrence of 
the stressor.  Therefore alternative evidence must be sought.  
Id.  With regard to specific claims based upon personal 
assault, M21-1, part III, 5.14(c), provides an extensive list 
of alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  
While service connection for PTSD requires credible evidence 
to support the assertion that the stressful event occurred, 
this does not mean that the evidence must actually prove that 
the incident occurred.  Rather, the preponderance of the 
evidence supports the conclusion that it occurred.  In 
personal assault claims, secondary evidence may need an 
interpretation by a clinician, especially if it involves 
behavior changes.  Id. 
 
In YR v. West, 11Vet. App. 393 (1998), the Court vacated and 
remanded a Board decision denying entitlement to service 
connection for PTSD, claimed to have been caused by a sexual 
assault in service.  The Court found that PTSD was 
unequivocally diagnosed several times.  It was also clear to 
the Court that the mental health professionals rendering the 
diagnoses accepted the veteran's account of an in-service 
sexual assault as the precipitating cause of her PTSD.  
Therefore the only remaining issue was whether the veteran 
had submitted credible evidence to establish that the claimed 
in service assault actually occurred.  Assuming the truth of 
testimony from the veteran and the veteran's sister that the 
rape occurred in service, the claim was found to be well 
grounded.  The Court found that as set forth in the M21-1, 
Part III, 5.14(c) development of alternative sources of 
information is critical with respect to claims based upon a 
personal assault, as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."

In Patton v. West, 12 Vet. App. 272 (1999), the Court stated 
that because of the unique problems of documenting personal-
assault crimes, the RO is responsible for (1) assisting the 
claimant in gathering, from sources in addition to in-service 
records, evidence corroborating an inservice stressor, (2) 
sending a special letter and questionnaire, (3) carefully 
evaluating that evidence including behavioral changes, and 
(4) furnishing a clinical evaluation of behavior evidence.  
By failing to remand the matter so that the RO might assist 
the appellant in seeking and interpreting such alternative 
evidence, the Board failed to comply with M21-1, Part III, 
5.14(c) and the duty to assist.  In this case, the RO sent 
the letter referenced at M21-1, but in her reply, she did not 
provide a list of alternative sources likely to provide 
corroborative evidence.  Another attempt should be made to 
have the veteran identify additional information sources. 

Additionally, at her February 1999 hearing, the veteran 
testified that shortly after he August 1998 VA examination, 
she developed an allergic reaction to her medication and she 
was hospitalized.  According to the veteran, her blood 
pressure has remained high even on medication and she is 
followed every 2 to 3 weeks at the VA clinic.  The Board 
observes that the most recent VA examination was in August 
1998, and at that time, she had a blood pressure reading of 
164/117.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination as well as to obtain recent treatment records so 
that the evaluation of the disability will be a fully 
informed one.

In light of the foregoing, the case is REMANDED for the 
following actions:

1. The RO should again ask the veteran 
to provide a comprehensive list of 
potential alternative sources for 
supporting evidence regarding alleged 
sexual assault during service.  The RO 
inquiry should include possible sources 
listed in M21-1, part III, 5.14(c)(5).  
The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
event and that she must be as specific 
as possible because without such details 
an adequate search for verifying 
information cannot be conducted.

2.  Thereafter, the RO should request 
any supporting evidence from alternative 
sources identified by the veteran.

3.  The RO should determine whether any 
of the individuals named by the veteran 
as having knowledge of the alleged 
events can be located through VA 
sources, if necessary.  If any of them 
can be located, the RO should offer to 
forward a letter from the veteran to 
such individuals for the purpose of 
obtaining a statement concerning their 
knowledge of the alleged stressful 
events.  If any statements are obtained 
through this means or if the veteran 
provides any statements on her own, the 
RO should verify through service 
department sources that the individual 
offering a statement was actually 
stationed with the veteran at the time 
in question.

4.  The RO then should review the file 
and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If and only if the RO determines that 
there is credible supporting evidence 
that at least one claimed stressor 
actually occurred in service, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a psychiatrist who has not previously 
examined her to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied.  All indicated studies must be 
conducted.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  If PTSD is 
demonstrated, the examiner should express 
an opinion as to whether the veteran has 
PTSD related to her military service, as 
opposed to any other traumatic event 
before or after service.  For purposes of 
determining whether PTSD due to service 
is present, the examiner may only 
consider an alleged stressful event that 
the RO has found to be verified by 
credible supporting evidence.

6. The RO should obtain relevant copies 
of any VA medical records pertaining to 
treatment of the veteran after August 
1998, including any hospitalizations, 
for incorporation in the record.

7.  The RO should schedule the veteran 
for VA cardiovascular examination.  All 
studies and tests should be performed.  
The examiner should provide an opinion 
as to the status of the veteran's 
hypertension. 

8.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

Following completion of this action, the RO should review 
the claims.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



